Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied. The respondent has failed to show any satisfactory grounds to reopen this rent fixation proceeding. It appears the respondent consulted an attorney when served with the petition and other papers on August 7, 1952. The default was deliberate. No action was taken by respondent until after a final order had been made nearly a year after vhe commencement of the proceeding. Present — Peck, P. J., Callahan, Breitel, Bastow and Bergan, JJ.